Citation Nr: 1809140	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) prior to September 28, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1998 to October 2002 and had a period of active duty for training from April 1997 to September 1997.  

This TDIU claim arose in the context of a claim for an increased rating for asthma.  The asthma issue was decided by Board of Veterans' Appeals in March 2016.  In that decision, the TDIU issue was remanded for further action.  In September 2017, TDIU benefits were granted effective from September 28, 2016.  The appeal continued with respect to the effective date for the award.  


FINDING OF FACT

From July 6, 2016, the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her work and education background.


CONCLUSION OF LAW

From July 6, 2016, the criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

During the relevant period on appeal, the Veteran is service-connected for asthma at 60 percent disabling, status-post uterine hysterectomy at 30 percent disabling, lumbar spine strain at 10 percent disabling, residuals bunionectomy and osteotomy left foot at 10 percent disabling, residuals bunionectomy and osteotomy right foot at 10 percent disabling, left wrist overuse injury at 10 percent disabling, left lower extremity radiculopathy at 10 percent disabling, irritable bowel syndrome at 10 percent disabling, Wegner's granulomatosis at 0 percent disabling, and lower abdomen surgical scar at 0 percent disabling. Her overall combined disability rating is 80 percent .She meets the requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)

As an initial matter, the Board notes that the Veteran has been awarded TDIU effective September 28, 2016, as the RO understood the Veteran's last day of employment was September 27, 2016.  This was based on the content of an employment form [Notification of Personnel Action -Non-appropriated Funds Employee (Fort Sill Civilian Personnel Advisory Center)] received in August 2017.  A careful reading of that document, however, reveals it to show the Veteran was considered to be in a probationary period until September 27, 2016, but that she left employment effective July 5, 2016.  This July date corresponds more closely to the information she provided on VA Form 21-8940.  

Given the RO already found the Veteran entitled to TDIU benefits from the day after she stopped working with her last employer, and the evidence shows that to have been July 5, 2016, the Board concludes the Veteran was substantially gainfully employed in a full time position until July 5, 2016, and the criteria for a TDIU are met from July 6, 2016.  


ORDER

Entitlement to TDIU from July 6, 2016 is granted.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


